EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email dated 10/26/2021 from applicant’s representative, Mr. David Kohn (Reg. No. 68,909), and in an interview with Mr. Kohn on 10/26/2021. 

The application has been amended as follows: 
Please enter the amended claims filed on 10/21/2021 and amend the claims as follows. 
1-39. (canceled)

40. (currently presented) The system of claim 45, wherein the system further comprises a system data store and the second computer node further comprises a private data store, and wherein the program instructions, when executed by the processor of the second computer node, further cause the processor to perform one or more of the steps of:
validating the proposed digital lock against private data in the private data store of the second computer node;
validating the proposed digital lock against data in the system data store; or
validating the proposed digital lock 

41-44. (canceled) 

45. (currently amended) A system for managing a transfer of a digital asset with a digital lock, recorded on a distributed ledger, between a first participant and a second participant, wherein a first computer node of the first participant sends a proposed digital lock including 
a processor of a second computer node of the second participant; and
memory storing program instructions that, when executed by the processor of the second computer node of the second participant, cause the processor to perform the steps of:
receiving, from the first computer node of the first participant, an identifier of the second participant, parameters associated with the transfer of the digital asset, and code segments, wherein the code segments are executable to activate the digital lock, transfer the digital asset,  and deactivate the digital lock;
authenticating the received proposed digital lock using the cryptographic signature of the first 
based on the authentication, activating the inactive digital lock by executing the code segment of the proposed digital lock to activate the digital lock;
recording the activating the inactive digital lock in the distributed ledger, wherein the recording the activating the inactive digital lock comprises information that the digital asset is locked in the distributed ledger;
determining that the inactive digital lock has been activated;
based on the determining that the inactive digital lock has been activated, according to the parameters included in the proposed digital lock by executing the code segment of the proposed digital lock to transfer the digital asset to the second participant;
recording the transferring the digital asset in the distributed ledger, wherein the recording the transferring the digital asset comprises recording details of the 
in connection with the transferring the digital asset, deactivating the activated digital lock by executing the code segment of the proposed digital lock to deactivate the activated digital lock; and
recording the deactivating the activated digital lock in the distributed ledger, wherein the recording the deactivating the activated digital lock comprises information that the digital asset is unlocked in the distributed ledger.

46. (currently amended) The system of claim 45 wherein the system further comprises a private data store of the second participant, and the program instructions, when executed by the processor of the second computer node, cause the processor to perform the step of storing the received proposed digital lock in the private data store of the second participant, wherein the private data store is separate from the distributed ledger.

47-53. (canceled) 

54. (currently amended) The system of claim 45, wherein the activating the inactive digital lock comprises:
executing the code segment of the proposed digital lock to activate the digital lock with a cryptographic signature of the second participant.

55. (currently amended) The system of claim 45, wherein the recording the activating the inactive digital lock to the ledger comprises broadcasting the activating the inactive digital lock to a writer node of the ledger.

56. (currently amended) The system of claim 45, wherein the recording the activating the inactive digital lock to the ledger comprises recording a cryptographic representation of the activating the inactive digital lock to the ledger.

57. (currently amended) The system of claim 45, wherein the deactivating the activated digital lock comprises sending a token of deactivation to a writer node of the ledger.

58. (currently amended) The system of claim 45, wherein the deactivating the activated digital lock comprises sending a token of deactivation to the first computer node of the first participant.

59. (previously presented) The system of claim 45, wherein the transferring the digital asset comprises executing the code segment of the proposed digital lock with a cryptographic signature of the second participant.

60. (canceled) 

61. (currently amended) The system of claim 45, wherein the activating the inactive digital lock further comprises transmitting acceptance of the proposed digital lock to the first computer node of the first participant.

Reasons for Allowance
The application is directed to security. The instant claims are directed to a system for managing a transfer of a digital asset with a digital lock record on a distributed ledger between a first participant and a second participant and prevent the transfer of the digital asset from the first participant to another participant that is not the second participant. Specifically, the applicant teaches the system comprising a processor of a second computer node of the second participant and memory storing program instructions that, when executed by the processor of the second computer node of the second participant, cause the processor to perform the steps of receiving, from the first computer node the proposed digital lock comprising a cryptographic signature of the first participant, an identifier of the digital asset and parameters associated with the transfer of the digital asset and a code segment to transfer the digital asset, authenticating the proposed digital lock, and transferring the digital asset by executing the code segment to transfer the digital asset based on the parameters, and recording the transactions in the distributed ledger. However, this is taught by Molinari (US2017/0011460A1: Fig. 1; ¶¶9, 25, 35-36, 41-44, 46, 50-64, 66, 68, 70, 88, 102). Furthermore, applicant teaches the proposed digital lock comprises executable code segments, and the step of authenticating the received proposed digital lock using the cryptographic signature of the first participant and executing code segments and recording the execution the blockchain. However, this is taught by Androulaki (US2017/0155515A1: ¶¶38, 41, 43, 46). 
However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
receiving, from the first computer node of the first participant, the proposed digital lock for the transfer of the digital asset, wherein the proposed digital lock comprises…the inactive digital lock…and code segments, wherein the code segments are executable to activate the digital lock, transfer the digital asset,  and deactivate the digital lock;
…the authenticating further comprises verifying that the received proposed digital lock includes the inactive digital lock; 
based on the authentication, activating the inactive digital lock by executing the code segment of the proposed digital lock to activate the digital lock…
determining that the inactive digital lock has been activated;
based on the determining that the inactive digital lock has been activated, transferring the digital asset from the first participant to the second participant according to the parameters included in the proposed digital lock by executing the code segment of the proposed digital lock to transfer the digital asset to the second participant…
…deactivating the activated digital lock by executing the code segment of the proposed digital lock to deactivate the digital lock…

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685 

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685